Title: To Benjamin Franklin from John MacMahon: Prescription and Directions, [23–24 August 1782]
From: MacMahon, John
To: Franklin, Benjamin


During the third week of August, Franklin suffered a severe attack of bladder or kidney stones, accompanied by a pain in the hip that extended down his left thigh. The latter problem was generally (and erroneously) attributed to gout. Franklin would be confined to his house for nearly six weeks. During that time, news of his illness spread throughout Europe, some of it false. In Italy officials learned from their diplomats at Versailles that Franklin had suffered a stroke; in England it was reported that he had had a fit of apoplexy.
Elkanah Watson visited Passy on September 5 and was convinced that Franklin was dying. On September 17 Franklin, still in pain from “Gravel & Gout,” confessed to John Jay that he feared his situation was more serious than those around him realized, and seems to have asked Jay to draw up a will for him. Five days later he was said to be “much better,” though he would continue to allude to poor health over the next few weeks. By late October, Franklin was able to resume his rounds. The pain in his thigh, however, had rendered him so weak on the left side that he still had difficulty going up and down stairs as late as January.
This was the first major episode of an illness that would eventually become chronic and debilitating. According to the case history which Franklin wrote some years later, the methods he employed during this attack “in order to bring the suppos’d Gout down into the Foot” included “warm Bathing, and a Poultis of Mustard.” This treatment caused his foot to swell but did not draw the pain down from the thigh, where it persisted. As for the stone, he remarked that as a young man he had suffered milder attacks but had been free of them for the past fifty years. During this acute episode, he “daily voided Gravel Stones the Size of small Pease, [and] took now and then some Decoctions of Herbs & Roots that were prescribed him by Friends or Physicians. …” Among the remedies Franklin tried were the saponaria pills specified in the following prescription, which were to be taken with an herbal decoction described in the accompanying directions.
Were they effective? Unfortunately not, and Franklin discontinued their use. Though he would receive advice and remedies from well-wishers all over England and France, he wrote in his case history that he “persisted … in nothing except the Use of Honey at Breakfast instead of or sometimes with Butter on his Bread, he remembering to have heard in the Conversation of Physicians, Honey mentioned as of great Service in Gravelly Cases.” Eventually the malady subsided, “but observing Sand constantly in his Urine, he continued the use of the Honey to the amount of perhaps a Pound per Week.” In spite of this precaution, he had another attack of the stone the following autumn, and chronically thereafter.
  
 
  [August 23–24, 1782]
I.
ce 23 Aoút
Rx Sapon. medic —— ½ oz.
f. pilul. singul. gran. vi.
pulves. glycir. composs.
d. ad [illegible]
  S. six pilules deux fois par jour pour son Excellence M. Franklin 
MacMahon

on enverra aussi une demi-once des semences de carotte sauvage et un verre d’emulsion édulcorée avec une once de syrop de diacode
 
II.
ce 24 Aout
On fera bouillir une demi-douzaine de sebestes et autant de jujubes, une demi-once de pois chiches, deux gros de semences de mauve et autant de celle de guimauve dans cinq demi setiers d’eau, qu’on réduira à une pinte.
Passez la décoction, que Monsieur boira par verrées de temps en temps dans la journée, il peut en boire un verre une heure avant les répas, mais il n’en boira que trois heures après le diner. Les pilules au nombre de six doivent étre prises le matin et le soir; il boira après les pilules ce matin une tasse de l’infusion de graine de lin et de carotte sauvage, et après la prise du soir, toute l’émulsion.

Demain après chaque prise de six pilules il boira un verre de la tisane ci-dessus.  Mc. M
